IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RAYMOND RONK AND MELISSA                  : No. 142 WAL 2017
BENSON,                                   :
                                          :
                  Petitioners             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
JUDITH ISRAEL,                            :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.